Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
	In claim 1, the recitation of “increasing the average drive signal, thereby increasing the average power of the opposed wires, So as to increase a size of an allowable range of drive signals for at least one of the opposed wires’; in claim 21, the recitation of “generating instructions to increase the average power of the opposed wires and switch into a second higher power state in which the opposed wires are at a second average temperature, where the second average temperature is higher than the first average temperature,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 21, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 21 and their dependent claims are allowable.  The closest reference is the primary reference from the previous Office Action, WO 2014/076463 (Brown), that discloses the overall system (note the 102 rejection in the previous Office Action) without the recitations noted above.  It would not have been obvious to modify Brown to come up with the claimed invention without impermissible hindsight reconstruction.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/19/2022